            Case 1:19-cv-09921-GHW Document 33 Filed 04/24/20 Page 1 of 4
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 4/24/2020
------------------------------------------------------------------X
  JAMES MURPHY, on behalf of all other persons                    :
  similarly situated,                                             :
                                                                  :
                                                  Plaintiff,      :    1:19-cv-09921-GHW
                              -against-                           :
                                                                  : MEMORANDUM OPINION
  KOHL’S DEPARTMENT STORES, INC.,                                 :      AND ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         This is another case where a visually impaired person has sued a retailer for failing to stock

Braille or otherwise accessible gift cards. Because this complaint suffers from the same pitfalls as

those in Dominguez v. Banana Republic, LLC, No. 1:19-CV-10171-GHW, 2020 WL 1950496 (S.D.N.Y.

Apr. 23, 2020), the Court comes to the same conclusion and GRANTS Defendant’s motion to

dismiss.

    I.       BACKGROUND

         Like the allegations in Banana Republic, the facts presented in the complaint are relatively

straightforward.

         Kohl’s Department Stores, Inc. (“Defendant” or “Kohl’s”), like many other retailers, offers

consumers the opportunity to purchase “pre-paid cash cards, colloquially referred as ‘store gift

cards,’” that can be used in place of cash at its stores. FAC ¶ 4 & n.2. Though they look and feel

like credit cards, see FAC ¶ 35, they are redeemable only at “a specified merchant or affiliated

merchants.” FAC ¶ 29 & n.4.

         On October 22, 2019, James Murphy (“Plaintiff”) called a Kohl’s customer service office to

ask whether its stores sold Braille gift cards. See FAC ¶ 16. An employee told him that Kohl’s did

not. See FAC ¶ 16. During that call, the employee did not offer Plaintiff any alternative auxiliary
           Case 1:19-cv-09921-GHW Document 33 Filed 04/24/20 Page 2 of 4



aids or services. See FAC ¶ 17. Sometime later, Plaintiff unsuccessfully attempted to locate

accessible Kohl’s gift cards on his own. See FAC ¶ 18. The lack of an accessible gift card deterred

Plaintiff from “fully and equally us[ing] or enjoy[ing]” the “facilities, goods, and services Defendant

offers to the public at its retail stores.” FAC ¶ 42. As soon as accessible gift cards are available,

however, “Plaintiff intends to immediately go purchase” one. FAC ¶ 45.

          Plaintiff sued Kohl’s under the ADA, the New York State Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290 et seq., and New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq., seeking compensatory damages, punitive damages, and a

permanent injunction to “cause a change in Defendant’s corporate policies, practices, and

procedures so that Defendant’s store gift cards will become and remain accessible to blind and

visually-impaired consumers,” and, of course, attorney’s fees. FAC ¶ 10.

          Kohl’s moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

    II.       ANALYSIS

          The Court refers the reader to the legal standard articulated in Part II of Banana Republic,

2020 WL 1950496, at *2. The discussion and application of the law there applies in equal force in

here.

          Because the Plaintiff here has failed to provide the Court with sufficient evidence of his

intent to return to Kohl’s, he, like the plaintiff in Banana Republic, lacks standing to assert his ADA

claim. The difference between the two complaints are slight: unlike Dominguez, Murphy asserts

that he lives on the same street as one of Defendant’s retail store Defendant’s retail store at 271 W.

23rd St, New York, NY. FAC ¶ 25. Like Dominguez, Murphy generically asserts only that he “has

been a customer at Defendant’s stores on prior occasions and intends to immediately purchase at

least one store gift card from the Defendant as soon as the Defendant sells store gift cards that are

accessible to the blind and utilize it at Defendant’s retail store.” FAC ¶ 21. Although the

identification of a single Kohl’s store near his home provides the slightest bit more color than the

                                                      2
            Case 1:19-cv-09921-GHW Document 33 Filed 04/24/20 Page 3 of 4



plaintiff’s complaint in Banana Republic, Plaintiff still fails to plausibly allege an intent to return to

Kohl’s. The intent-to-return inquiry, as explained in Banana Republic, is a “highly fact-sensitive

inquiry that incorporates a range of factors” such as “the frequency of the plaintiff’s past visits” and

“the proximity of the defendant’s services, programs, or activities to the plaintiff’s home” along with

any other factors “relevant to the calculation” including the plaintiff’s “occupation or demonstrated

travel habits.” Bernstein v. City of New York, 621 F. App’x 56, 59 (2d Cir. 2015) (citing Kreisler v. Second

Ave. Diner Corp., 731 F.3d 184, 187–88 (2d Cir. 2013) (per curiam) and Camarillo v. Carrols Corp., 518

F.3d 153, 158 (2d. Cir. 2008) (per curiam)). And because the Court may “refer to evidence outside

the pleadings” when adjudicating a Rule 12(b)(1) motion, see Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000), the Court notes that there is no Kohl’s retail store located at that address.

Indeed, there are no Kohl’s stores anywhere in Manhattan. See Kohl’s Store Locations,

https://www.kohls.com/stores/ny.shtml (last visited April 24, 2020); see also Defendant’s

Opposition, Dkt. No. 24 at 20. Regardless, Murphy never asserts, for instance, that he regularly

visits department stores to do his shopping. See Banana Republic, 2020 WL 1950496, at *4.

           Plaintiff’s ADA claim would also fail under Rule 12(b)(6) for all of the reasons identified in

Banana Republic. See 2020 WL 1950496, at *5–12. Indeed, there are no substantive differences

between either the complaint or the briefing in this case and Banana Republic that would compel a

different conclusion.

           Because the Court would dismiss Plaintiff’s ADA claims, it need not engage in a substantive

analysis of the merits of Plaintiff’s NYSHRL and NYCHRL claims; this Court would decline to

exercise supplemental jurisdiction over Plaintiff’s state and city claims. See Banana Republic, 2020 WL

1950496, at *5, 12.

    III.       CONCLUSION

           This case is indistinguishable from Banana Republic. It should therefore come as no surprise

that the Court comes to the exact same conclusion.

                                                       3
         Case 1:19-cv-09921-GHW Document 33 Filed 04/24/20 Page 4 of 4



        For these reasons, Defendant’s motion to dismiss is GRANTED. Within fifteen days,

Plaintiff may file a second amended complaint to cure the deficiencies articulated in this opinion by

alleging additional facts about the interactions he has had with Kohl’s. If no amended complaint is

filed within that time frame, the Court will enter a final judgment of dismissal and direct the Clerk of

Court to close this case.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 23.

        SO ORDERED.

 Dated: April 24, 2020                               _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    4
